Name: Commission Regulation (EEC) No 1116/83 of 6 May 1983 adopting exceptional support measures for the market in pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 5. 83 Official Journal of the European Communities No L 121 / 15 COMMISSION REGULATION (EEC) No 1116/83 of 6 May 1983 adopting exceptional support measures for the market in pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 20 thereof, Whereas, because of the health situation in the breeding sector in one region of production in Italy the passage of live pigs and pigmeat from this region is temporarily prohibited ; Whereas, in order to take account of the limitations to free circulation resulting from the situation, excep ­ tional measures to support the market in that specific region must be taken ; Whereas it is therefore appropriate to fix private storage aid for certain sensitive products in accordance with the detailed implementing rules for the granting of private storage aid in the pigmeat sector adopted by Commission Regulation (EEC) No 1092/80 (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 1 . As from 9 May until 3 June 1983 applications for private storage aid in the pigmeat sector may be made to the Italian intervention agency in accordance with the provisions of Regulation (EEC) No 1092/80 and of this Regulation . Only products coming from pigs reared and slaugh ­ tered in the restricted zone fixed by the decret of the region of Piedmont 2452 of 21 March 1983 and covering the provinces of Asti, Cuneo and the southern part of the province of Torino can be subject to this aid. Storage shall take place in the zone concerned. The list of products which qualify for aid and the rele ­ vant amounts are set out in the Annex hereto. 2. If the period of storage is extended or curtailed, the amount of aid shall be adjusted accordingly. The amounts of the supplements per month and the deductions per day are set out in columns 6 and 7 of the Annex. Article 2 The minimum quantities per contract and per product shall be as follows : (a) 1 0 tonnes for carcases and half carcases ; (b) five tonnes for all the other products . Article 3 Placing of the products in storage shall be completed within 24 days following conclusion of the contract. Article 4 The security shall be 20 % of the amounts of aid set out in the Annex. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 May 1983 . For the Commission Poul DALSAGER Member of the Commission ( ! ) OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5 . (3) OJ No L 114, 3 . 5 . 1980, p. 22 . No L 121 / 16 Official Journal of the European Communities 7. 5. 83 ANNEX (ECU/tonne) CCT heading No Products in respect of which aid is granted Amount of the aid for a storage period of Supplement or deduction three months four months five months per month per day 1 2 3 4 5 6 7 ex 02.01 A III a) 1 Whole carcases or half carcases without the head, flare fat, kidneys, forefeet, tail , diaphragm and spinal cord, fresh or chilled (') 456 480 504 24 0,80 ex 02.01 A III a) 2 Legs, fresh or chilled 530 560 590 30 1,00 ex 02.01 A III a) 3 Fore-ends or shoulders, fresh or chilled 530 560 590 30 1,00 ex 02.01 A III a) 4 Loins , with or without collar, fresh or chilled (2) 583 616 649 33 1,10 ex 02.01 A III a) 5 Bellies whole or trimmed by rectangular cut, fresh or chilled 286 308 330 22 0,74 ex 02.01 A III a) 6 aa) Legs, fore-ends, shoulders, loins with or without collar or collars, boned, fresh or chilled (3) 530 560 590 30 1,00 (') The aid for products falling within subheading ex 02.01 A III a) 1 can also be granted for half carcases presented as Wiltshire sides, i.e. without the head, feet, tail , flare fat, kidneys, tenderloin, bone blade, sternum, vertebral column, pelvic bone and diaphragm. (2) Loins falling within subheading ex 02.01 A III a) 4 may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in depth . (3) Loins and collars falling within subheading ex 02.0 1 A III a) 6 aa) may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in depth. The minimum quantity of five tonnes refers to all products.